COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Success Irhirhi v. The State of Texas

Appellate case number:    01-14-00002-CR

Trial court case number: 1905854

Trial court:              County Crim. Court at Law No. 9 of Harris County

       On January 27, 2015, this case was abated and remanded to the trial court to determine
whether appellant wished to prosecute the appeal and, if so, whether or not appellant should be
appointed counsel. On February 4, 2015, the trial court held a hearing on our abatement order but
appellant failed to appear. The supplemental clerk’s record contains the trial court’s written
findings of fact and conclusions of law finding that appellant has abandoned the appeal.

        Accordingly, we REINSTATE this case on the Court’s active docket. The case will be set
for submission and considered without briefs. See TEX. R. APP. P. 38.8(b)(4) (“If the trial court
has found that the appellant no longer desires to prosecute the appeal . . . the appellate court may
consider the appeal without briefs, as justice may require.” ); see also Ayala v. State, No. 01-13-
00393-CR, 2015 WL 161788, at *1 (Tex. App.—Houston [1st Dist.] Jan. 13, 2015, no pet.);
Compian v. State, No. 01-08-00034-CR, 2010 WL 3220644, at *2 (Tex. App.—Houston [1st
Dist.] Aug. 12, 2010, no pet.).

       It is so ORDERED.

Judge’s signature: _/s/ Jane Bland
                    Acting individually       Acting for the Court


Date: August 18, 2015